DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/20/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911144282.1 application as required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/09/2020 and 02/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US Pub 2018/0105054 (hereinafter Fan) in view of Cook et al. US Pub 2009/0243397 (hereinafter Cook).
 	Regarding claim 1, Fan discloses an information processing method that is applied to a mobile device (¶ 0027; a vehicle 210) having a movable chassis (a conventional vehicle includes a movable chassis), the method comprising: 
 	acquiring a charging request from an intelligent device (fig. 2A, element 200) associated with the mobile device (¶ 0037; vehicle 200 can receive a response to the charging request from a second vehicle, e.g., vehicle 210).

    PNG
    media_image1.png
    529
    1024
    media_image1.png
    Greyscale

 	Cook does not disclose the method further includes: determining whether a living body is within a movement space of the mobile device; enabling, responsive to 
 	Cook discloses a wireless power system includes a wireless power transmitter unit.  The system includes a human presence detector.  During time of presence of a human being in the proximity or vicinity of the transmit antenna, power is switched-off or reduced to lower levels.  Therefore, devices are only charged during time of absence of a human being in ¶ 0333.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fan to incorporate with the teaching of Cook by including the human presence detector in the wireless power transmitter as suggested by Cook, because it would be advantageous to avoid being continuously exposed to electromagnetic radiation and further increase the market value of the wireless power system.
 	Regarding claims 2, 9, 16, Fan in view of Cook discloses wherein determining whether the living body is within the movement space of the mobile device further comprises: detecting, during movement of the mobile device, whether the living body is within a predetermined distance from the mobile device as an origin through a built-in living body sensor, or receiving indication information used for indicating whether the living body is within the movement space of the mobile device (Cook, ¶ 0333; detected by the human presence detector).
Regarding claims 4, 11 and 18, Fan discloses the method further comprising: recording and updating, during movement of the mobile device, a number of intelligent devices having charging requests (¶ 0032).
 	Regarding claims 5, 12 and 19, Fan discloses wherein acquiring the charging request from the intelligent device associated with the mobile device further comprises: 
 	receiving, during movement of the mobile device via the movable chassis, the charging request sent by the intelligent device associated with the mobile device (¶ 0039).
	Regarding claims 6, 13 and 20, Fan discloses wherein acquiring the charging request from the intelligent device associated with the mobile device further comprises: 
 	sending a query message to a cloud device (¶ 0087; server or internet) used for managing the mobile device and the intelligent device, the query message being used to query whether there is an intelligent device having a charging request (¶ 0022, 0038, 0043); and 
 	receiving a response message from the cloud device according to the query message, the response message being used to indicate that the intelligent device associated with the mobile device has the charging request (¶ 0043).
 	Regarding claims 7 and 14, Fan discloses wherein performing wireless charging of the intelligent device having the charging request (¶ 0005) further comprises: performing wireless charging of the intelligent device (¶ 0025) having the charging request.

 	However, Cook further discloses a wireless power system further includes a RF (radio frequency) power source which is able to produce power at a specified RF frequency.  A matching circuit 120 matches the RF output to the resonant antenna 130, to minimize the impedance mismatch in ¶ 0044.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fan to incorporate with the teaching of Cook by further including RF Power source and matching circuit in the system, because it would be advantageous to preserve high charging efficiency and further reduce the charge time.
 	Regarding claims 8 and 15, Fan discloses a mobile device, comprising: 
 	a processor (¶ 0072; a processor); and 
 	a memory that is configured to store instructions executable by the processor (¶ 0027), 
 	wherein the process is configured to: 
 	acquire a charging request from an intelligent device associated with the mobile device (¶ 0037; vehicle 200 can receive a response to the charging request from a second vehicle, e.g., vehicle 210). 
 	Fan fails to disclose the process is configured to: determine whether a living body is within a movement space of the mobile device, and enable, responsive to determining that no living body is within the movement space of the mobile device, a wireless 
 	Cook does not disclose the method further includes: determining whether a living body is within a movement space of the mobile device; enabling, responsive to determining that no living body is within the movement space of the mobile device, a wireless charging function and performing wireless charging of the intelligent device having the charging request.
 	Cook discloses a wireless power system includes a wireless power transmitter unit.  The system includes a human presence detector.  During time of presence of a human being in the proximity or vicinity of the transmit antenna, power is switched-off or reduced to lower levels.  Therefore, devices are only charged during time of absence of a human being in ¶ 0333.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Fan to incorporate with the teaching of Cook by including the human presence detector in the wireless power transmitter as suggested by Cook, because it would be advantageous to avoid being continuously exposed to electromagnetic radiation and further increase the market value of the wireless power system.
Allowable Subject Matter
 	Claims 3, 10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/03/2021